*851Close, P. J., Johnston, Adel and Lewis, JJ., concur; Hagarty, J., concurs except as to the affirmance of the judgment against S. Iiarpen & Bros., the owner of the building, as to which he dissents and votes to reverse the judgment and to dismiss the complaint as to said defendant on the ground that the installation of a light of glass in a ydndow by an independent contractor does not involve work which is inherently dangerous. In any event the injury did not occur by virtue of the nature of the work but in a detail thereof incidental to performance, for which the owner cannot be held responsible. (Hyman v. Barrett, 224 N. Y. 436; Wemfeld v. Kaplan, 282 N. Y. 348.)